Citation Nr: 0008137	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased level of benefits under the 
provisions of 38 U.S.C.A. § 1805.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.  The appellant is the veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  A November 1997 rating decision awarded the 
appellant Level I benefits under the provisions of 38 
U.S.C.A. § 1805 (West 1991 and Supp. 1999) and 38 C.F.R. 
§ 3.814 (1999).  A December 1997 rating decision increased 
appellant's benefits to Level II, and a January 1998 rating 
decision confirmed the award of benefits at Level II.  The 
appellant, through her representative, asserts entitlement to 
benefits at Level III.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for correct disposition of 
the appellant's claim has been obtained.

2.  The appellant is able to walk; she has no sensory or 
motor impairment of the upper extremities; and her I.Q. is 
77. 

3.  The appellant is not completely incontinent of urine or 
feces.


CONCLUSION OF LAW

A rating in excess of Level II benefits under 38 U.S.C. § 
1805 for a child with spina bifida is not warranted.  38 
U.S.C.A. §§ 1805 and 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.814 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted a 
well-grounded claim.  A well-grounded claim is one that is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the appellant's statements concerning the 
severity of the symptoms of spina bifida are sufficient to 
render this claim plausible.  The RO has obtained the 
appellant's medical records and afforded her appropriate VA 
examinations.  Accordingly, no further development is 
necessary is order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107.

VA shall pay a monthly allowance based upon the level of 
disability to or for a child who is suffering from spina 
bifida and is a child of a Vietnam veteran.  38 U.S.C. § 1805 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.814(a) (1999).  Spina 
bifida is a developmental anomaly characterized by defective 
closure of the bony encasement of the spinal cord, through 
which the cord (myelocele), meninges (meningocele), or both 
(meningomyelocele) may (spina bifida cystica) or may not 
(spina bifida occulta) protrude.  62 Fed. Reg. 23725 (May 1, 
1997), citing Dorland's Illustrated Medical Dictionary at 
1560 (27th ed. 1988) and The Merck Manual at 2077 (16th ed. 
1992).  Neurological deficit is the main determinant of 
disability for an individual with spina bifida.  Id., citing 
Long-term Outcome in Surgically Treated Spina Bifida Cystica 
(Isao Date, M.D., Yasunori Yagyu, M.D., Shoji Asari, M.D., 
and Takshi Ohmoto, M.D., Surg. Neurol. 1993, 40:471-5).  The 
neurological manifestations that best define the severity of 
disability are impairment of functioning of the extremities, 
bowel or bladder function, and intellectual functioning.  Id.

Functioning of the lower extremities can be assessed from 
least to most impaired based on (1) the ability to walk 
without braces or other external support; (2) the ability to 
walk only with braces or other external support; or (3) the 
inability to walk.  62 Fed. Reg. 23725 (May 1, 1997).  
Functioning of the upper extremities can be assessed from 
least to most impaired based on (1) absence of sensory or 
motor impairment; (2) existence of sensory or motor 
impairment not precluding the ability to grasp a pen, feed 
oneself, or perform self care; and (3) existence of sensory 
or motor impairment severe enough to preclude the ability to 
grasp a pen, feed oneself, or perform self care.  Id.  Bowel 
or bladder function can be assessed from least to most 
impaired based upon whether an individual is (1) continent of 
urine and feces; (2) requires drugs or mechanical means to 
maintain proper bladder or bowel function; or (3) is 
completely incontinent of urine or feces.  

Intellectual function is ordinarily assessed through the use 
of any of several standardized tests that determine the 
intelligence quotient (I.Q.).  62 Fed. Reg. 23725-26 (May 1, 
1997).  The average or normal I.Q. range is generally 
considered to be 90 to 110.  Id., citing Comprehensive 
Textbook of Psychiatry at 497 (Harold I. Kaplan, M.D., and 
Benjamin J. Sadock, M.D., eds., 5th ed. 1989).  The American 
Association of Mental Deficiency considers an I.Q. of 69 or 
less to indicate mental retardation.  Id.  Between these 
ranges falls an intermediate group with an I.Q. between 70 
and 89, considered to be in the range of dull-normal to 
borderline mental retardation.  Id.

The level of disability suffered by the child is determined 
in accordance with the following criteria:  

(1) Level I:  The child is able to walk 
without braces or other external support 
(although gait may be impaired), has no 
sensory or motor impairment of upper 
extremities, has an IQ of 90 or higher, 
and is continent of urine and feces.

(2) Level II:  Provided that none of the 
child's disabilities are severe enough to 
be evaluated at Level III, and the child:  
is ambulatory, but only with braces or 
other external support; or, has sensory 
or motor impairment of upper extremities, 
but is able to grasp pen, feed self, and 
perform self care; or, has an IQ of at 
least 70, but less than 90; or, requires 
drugs or intermittent catheterization or 
other mechanical means to maintain proper 
urinary bladder function, or mechanisms 
for proper bowel function. 

(3) Level III:  The child is unable to 
ambulate; or, has sensory or motor 
impairment of upper extremities severe 
enough to prevent grasping a pen, feeding 
self, and performing self care; or, has 
an IQ of 69 or less; or, has complete 
urinary or fecal incontinence. 

38 C.F.R. § 3.814(d)(1) (1999).

For a child with spina bifida to be evaluated at Level I, 
each of any existing neurological disabilities would have to 
fall into the least impaired range described above.  62 Fed. 
Reg. 23726 (May 1, 1997).  If at least one of the claimant's 
neurological impairments falls into the middle range, the 
individual will be rated at Level II.  Id.  Furthermore, if 
at least one of the disabilities falls into the highest level 
of impairment, the individual will be rated at Level III.  
Id.

In some cases, symptoms due to spina bifida do not become 
manifest for several years.  62 Fed. Reg. 23726 (May 1, 
1997).  Even if the limbs initially appear totally paralyzed, 
early training and the use of appliances may allow ambulation 
in childhood.  Id., citing Brain's Diseases of the Nervous 
System at 777, (revised by John N. Walton, M.D., D.Sc., 
F.R.C.P., 8th ed., 1977).  However, children with lesions at 
the second lumbar level or higher, even if they become 
ambulatory in childhood, usually will require wheelchairs in 
the teenage period.  Id.  Despite initial bowel or bladder 
incontinence, most older children, with training and the use 
of medication or appliances, are able to achieve continence.  
Id., citing Diseases of the Nervous System at 712 (Arthur K. 
Asbury, M.D., Guy M. McKhann, M.D., and W. Ian McDonald, 
Ph.D., F.R.C.P., eds., 1986). 

VA will reassess the level of disability due to spina bifida 
whenever it receives medical evidence indicating that a 
change is warranted.  38 C.F.R. § 3.814(d)(5) (1999).  For 
individuals between the ages of one and twenty-one, however, 
VA will reassess the level of disability at intervals of not 
more than five years.  Id.  Thereafter, VA will reassess the 
level of disability only if evidence indicates there has been 
a material change in the level of disability or that the 
current rating may be incorrect.  Id.  By the time a child is 
age 21, the condition has generally stabilized and required 
reassessments beyond that age will no longer be necessary.  
62 Fed. Reg. 23726 (May 1, 1997).

The Board has reviewed all the evidence of record, which 
consists of the appellant's various private medical records 
for treatment between 1976 and 1995, reports of VA 
examinations conducted in 1997 and 1998, a disability 
determination from the Social Security Administration, and 
the contentions of her representative.  A thorough review of 
the record shows that the severity of the appellant's 
disability is commensurate with a Level II rating. 

The appellant is able to ambulate with braces, albeit for 
short periods of time before tiring.  There is no indication 
in the record of any sensory or motor impairment of the upper 
extremities.  Her upper extremities are of normal bulk and 
tone, and strength is normal.  She does not allege difficulty 
using her upper extremities.  Appropriate testing shows her 
I.Q. is 77.  

The area of contention in this case, according to the 
appellant's representative, is whether she is totally 
incontinent.  The Social Security Administration has 
classified the appellant as having neurogenic bowel and 
bladder.  A 1995 letter from the physician that has treated 
her since her birth indicated that she has recently been 
continent.  Upon VA examination in 1997, it was indicated 
that she requires catheterization up to seven times per day 
for urine.  Her bowel function is slightly slowed (i.e., 
constipation), but is otherwise adequate.  In a 1998 addendum 
to the examination report, the examiner stated that the 
appellant has very, very poor control of her bowels, and her 
urinary problem is not so much one of incontinence, but of no 
real control of the sphincter of the bladder which has to 
release in order to cause a person to urinate.  
Catheterization is necessary because she has no sensation 
that her bladder is full.  Therefore, she does not have 
incontinence of urine, in that she does not wet her clothing, 
but she does require catheterization to relieve urine that 
has collected in the bladder.  The examiner stated that this 
is equivalent to intermittent catheterization.  

It is true that the appellant requires mechanical means to 
maintain proper urinary bladder function, but the record does 
not show that she is incontinent with these devices.  The 
requirement of intermittent catheterization is contemplated 
within the Level II criteria.  The medical evidence does not 
show that she has complete urinary or fecal incontinence, 
which is required for Level III benefits.  The issue is not 
whether impairment of bowel or bladder function is severely 
disabling, that much is conceded, but the degree of severity.  
Although the appellant's bladder and bowel function are 
significantly impaired, her current level of impairment is 
compensated by the award of Level II benefits.  An individual 
who is continent at least part of the time, by whatever 
means, is clearly less disabled than one who is unable to 
attain any degree of continence by any means.  62 Fed. Reg. 
51276 (September 30, 1997).

In determining whether increased benefits are warranted, VA 
must determine whether the evidence supports the appellant's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
sympathizes with the appellant's difficulties due to her 
spina bifida, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased level of benefits under the provisions of 38 
U.S.C.A. § 1805.  She is able to ambulate; there is no 
sensory or motor impairment of her upper extremities; her 
I.Q. is 77; and she is not completely incontinent.  
Accordingly, Level III benefits are not warranted.


ORDER

Entitlement to an increased level of benefits under the 
provisions of 38 U.S.C.A. § 1805 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

